Fourth Court of Appeals
                                       San Antonio, Texas
                                           September 10, 2014

                                          No. 04-14-00637-CV

                                          IN RE David GOAD

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Luz Elena D. Chapa, Justice

        On September 9, 2014, relator filed a motion for immediate stay without an
accompanying petition. This court has determined that it is without jurisdiction to consider
relator’s motion. See TEX. R. APP. P. 52.10. Accordingly, relator’s motion for immediate stay is
DISMISSED FOR LACK OF JURISDICTION. The court’s opinion will issue at a later date.

           It is so ORDERED on September 10th, 2014.


                                                                   _____________________________
                                                                   Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of September, 2014.



                                                                   _____________________________
                                                                   Keith E. Hottle
                                                                   Clerk of Court




1
 This proceeding arises out of Cause No. JSC4-4995, styled David Goad v. Jamie Osborne, pending in the Justice
Court, Precinct 4, Guadalupe County, Texas, the Honorable Todd Friesenhahn presiding.